DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The species restriction between claims 3-4 and 5-6 has been withdrawn and claims 3-6 have been examined together.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invnetion, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/21.
Applicant's election with traverse of claims 1-16 in the reply filed on 11/1/21 is acknowledged.  The traversal is on the ground(s) that the examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute. Furthermore, different classifications as recited by the USPTO are not independent adequate grounds for restriction since the USPTO has historically examined applications containing multiple sets of claims.  This is not found persuasive because there is a burden on the examiner since groups I, II and III are divergent subject matter as well as searching different classes/subclasses.  Applicant has argued that the groups are not independent or distinct.  However, it is believed that the restriction of 9/2/21, pages 2-3, paragraphs 2-7 set forth the independence and distinctness of groups I – III.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation “at least 67 weight %”, and the claim also recites “at least 73 weight %” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 8 recites the broad recitation “less than about 50%”, and the claim also recites “less than about 10%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
In the present instance, claim 9 recites the broad recitation “no greater than 20%”, and the claim also recites “no greater than 15%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 10 recites the broad recitation “no greater than 100%”, and the claim also recites “no greater than 25%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “no greater than 30%”, and the claim also recites “no greater than 10%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923).
Fukushi discloses a multilayer tube (8 from Fig. 4) comprises:  an inner layer (42 from Fig. 4, column 3, lines 25-31) comprising a fluoroelastomer (column 2, lines 4-12); a tie layer adjacent to the inner layer (41 from Fig. 4, column 3, lines 25-31); and an outer layer adjacent to the tie layer (40 from Fig. 4), wherein the outer layer comprises a non-fluoroelastomer (column 2, lines 13-20).
Fukushi does not disclose wherein the fluoroelastomer has a flex modulus of less than about 40 MPa.  However, it has been found that finding the workable or optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05 (II)).  Moreover, Saupe discloses an inner core layer of a hose which is a fluoroelastomer (Saupe, paragraph [0008]), wherein the fluoroelastomer shows excellent flexibility/elongation features with low flexural modulus (Saupe, paragraph [0009]).  
Both Fukushi and Saupe disclose hoses or tubes comprising fluoroelastomers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided disclose wherein the fluoroelastomer has a flex modulus of less than about 40 MPa through routine optimization of a result effective variable in order to provide excellent flexibility/elongation features as taught or suggested by Saupe.


Saupe discloses wherein the fluoroelastomer comprises a tetrapolymer of tetrafluoroethylene (TFE), hexafluoropropylene, vinylidene fluoride, and perfluorovinyl ether (paragraph [0024 - 0025]) (applies to claim 5).
Modified Fukushi does not disclose wherein the fluoroelastomer has a percent volume change in a chemical solution with a pH of about 1 to about 14 for 168 hours at 
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fluoroelastomer has a percent volume change in a chemical solution with a pH of about 1 to about 14 for 168 hours at 158°F of no greater than 20%, or even no greater than 15%, wherein the fluoroelastomer has a percent volume change in a small molecule formulation for 168 hours at 73°F of no greater than 100%, such as no greater than 50%, or even not greater than 25%, wherein the fluoroelastomer has a percent volume change in an oxidizer for 168 hours at 73°F of no greater than 30%, such as no greater than 20%, or even no greater than 10% in modified Fukushi in order to provide improved chemical resistance.
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923), as applied to claims 1-2, 5 and 12-16 above, and further in view of Kaduk et al. (US 5,741,855).
Fukushi does not disclose wherein the fluoroelastomer comprises a block copolymer comprising at least one hard segment and at least one soft segment, 
Kaduk discloses wherein the fluoroelastomer comprises a block copolymer comprising at least one hard segment and at least one soft segment, wherein the at least one hard segment comprises monomer units of tetrafluoroethylene, ethylene, and hexafluoropropylene and the at least one soft segment comprises of monomer units of vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene., wherein the fluoroelastomer comprises the block copolymer blended with a terpolymer of tetrafluoroethylene (TFE), hexafluoropropylene, and vinylidene fluoride, a tetrapolymer of tetrafluoroethylene (TFE), hexafluoropropylene, vinylidene fluoride, and perfluorovinyl ether, or combination thereof (column 2, line 17 through 3, line 37) in an article containing fluroelastomers (column 5, lines 10-16) for the purpose of providing improved flexibility and tensile strength (column 2, lines 1-9).
Both references disclose articles comprising a fluoroelastomer.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fluoroelastomer comprises a block copolymer comprising at least one hard segment and at least one soft segment, wherein the at least one hard segment comprises monomer units of tetrafluoroethylene, .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923), as applied to claims 1-2, 5 and 12-16 above, and further in view of Stevens (US 5,320,888).
Fukushi does not disclose wherein the fluoroelastomer has a nominal polymer fluorine content of at least 67 weight %, such as at least 70 weight %, or even at least 73 weight %.
	Stevens discloses wherein the fluoroelastomer has a nominal polymer fluorine content of at least 67 weight %, such as at least 70 weight %, or even at least 73 weight % (column 1, line 45 through column 2, line 3) in a hose (column 3, lines 15-20) for the purpose of providing flexibility and high fuel permeation resistance (column 1, lines 20-22).
Both references are drawn to hoses or tubes comprising fluoroelastomers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the fluoroelastomer has a nominal polymer fluorine content of at least 67 weight %, such as at least 70 weight %, or even at least 73 weight % in Fukushi in order to provide flexibility and high fuel permeation resistance as taught or suggested by Stevens.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushi (US 6,759,129) in view of Saupe et al. (US 2005/0025923), as applied to claims 1-2, 5 and 12-16 above, and further in view of Comino et al. (US 2010/0256303).
Fukushi does not disclose wherein the fluoroelastomer has a crystallinity of less than about 50%, such as less than about 30%, or even less than about 10%.
Comino discloses wherein the fluoroelastomer has a crystallinity of less than about 50%, such as less than about 30%, or even less than about 10% (paragraph [0030]) in a tube comprising fluoroelastomer (paragraphs [0069]) for the purpose of providing improved processability (paragraphs [0002 – 0009]).
Both references are drawn to hoses or tubes comprising fluoroelastomers.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a crystallinity of less than about 50%, such as less than about 30%, or even less than about 10% in Fukushi in order to provide improved processability as taught or suggested by Comino.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shifman et al. (US 6,203,873) and DiMascio et al. (US 2004/0247811) both disclose hoses comprising fluoroelastomers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
January 6, 2022